Dissenting Opinion by
Judge Wilkinson, Jr.:
I must respectfully dissent, as I did in Harer v. Commonwealth of Pennsylvania, Department of Public Welfare, 31 Pa. Commonwealth Ct. 136, 375 A.2d 865 (1977), on the basis that the good cause exception of 42 U.S.C. §602(a) (26) (B) is ineffective absent the promulgation of standards by HEW.
Even if the exception were in force, I could not agree with the majority that a recipient of aid need not assign support rights to the State as a condition *151of eligibility for aid. The assignment of support rights is a condition of eligibility under 42 U.S.C. §602(a) (26) (A). The good cause exception does not apply to this subsection, it applies only to 42 U.S.C. §602(a) (26) (B). While, as the majority finds,[t]he possible detrimental effects to the child or children would be the same,” Congress limited the exception to refusals to cooperate, not to refusals to assign support rights.
President Judge Bowman joins in this dissent. '